                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

CHRISTINA F. MAGEE,                               )
                                                  )
        Plaintiff,                                )
                                                  )
   v.                                             )     CIVIL NO. 1:18cv257
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of Social Security,                  )
                                                  )
        Defendant.                                )

                                     OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB), as provided for in the Social Security Act. Section 205(g) of the Act

provides, inter alia, "[a]s part of his answer, the [Commissioner] shall file a certified copy of the

transcript of the record including the evidence upon which the findings and decision complained

of are based. The court shall have the power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the [Commissioner], with

or without remanding the case for a rehearing." It also provides, "[t]he findings of the

[Commissioner] as to any fact, if supported by substantial evidence, shall be conclusive. . . ." 42

U.S.C. §405(g).

        The law provides that an applicant for DIB must establish an "inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to last for a continuous period of no less than 12 months. . . ."

42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment is "an
impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques." 42 U.S.C.

§423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It must be

shown that the impairment is severe enough to preclude the plaintiff from engaging in substantial

gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372 U.S. 945

(1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established that the

burden of proving entitlement to disability insurance benefits is on the plaintiff. See Jeralds v.

Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir. 1970).

       Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

       In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

       1.      The claimant last met the insured status requirements of the Social Security Act
               on December 31, 2014.



                                                 2
2.    The claimant did not engage in substantial gainful activity during the period from
      her alleged onset date of December 15, 2014, through her date last insured of
      December 31, 2014 (20 CFR 404.1571 et seq.).

3.    Through the date last insured, the claimant had the following severe impairments:
      carpal tunnel syndrome (CTS) of the left wrist; osteoarthritis of the knees;
      degenerative disease in the lumbar spine with mild facet arthrosis at L5-S1 and
      severe neural canal narrowing at two levels; longstanding umbilical hernia (since
      1995)/rectus diastasis of the lower abdomen; and obesity (Exhibits 1F to 21F)(20
      CFR 404.1520(c)).

4.    Through the date last insured, the claimant did not have an impairment or
      combination of impairments that met or medically equaled the severity of one of
      the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
      404.1520(d), 404.1525 and 404.1526).

5.    After careful consideration of the entire record, the undersigned finds that,
      through the date last insured, the claimant had the residual functional capacity to
      perform light work as defined in 20 CFR 404.1567(b) except as reduced by the
      following: Additional limitations include the option to sit/stand with a change of
      position after 25 minutes as needed, while remaining on task. The claimant is
      also limited to occasional stooping, crouching, balancing, and climbing ramps and
      stairs, but not climbing of ladders, ropes or scaffolds. Finally, the individual is
      limited to frequent handling of the bilateral upper extremities, frequent fingering
      of the left upper extremity, and frequent reaching, pushing, and pulling with the
      right upper extremity.

6.    Through the date last insured, the claimant was unable to perform any past
      relevant work (20 CFR 404.1565).

7.    The claimant was born on March 20, 1970, and was 44 years old, which is defined
      as a younger individual age 18-49, on the date last insured (20 CFR 404.1563).

8.    The claimant has at least a high school education and is able to communicate in
      English (20 CFR 404.1564).

9.    Transferability of job skills is not material to the determination of disability
      because using the Medical-Vocational Rules as a framework supports a finding
      that the claimant is “not disabled,” whether or not the claimant has transferable
      job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

10.   Through the date last insured, considering the claimant’s age, education, work
      experience, and residual functional capacity, there were jobs that have existed in


                                       3
                significant numbers in the national economy that the claimant could have
                performed (20 CFR 404.1569 and 404.1569(a)).

       11.      The claimant was not under a disability, as defined in the Social Security Act, at
                any time from December 15, 2014, the alleged onset date, through December 31,
                2014, the date last insured (20 CFR 404.1520(g)).

(Tr. 17- 26).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

insurance benefits. The ALJ’s decision became the final agency decision when the Appeals

Council denied review. This appeal followed.

       Plaintiff filed her opening brief on February 4, 2019. On March 18, 2019 the defendant

filed a memorandum in support of the Commissioner’s decision. Plaintiff has declined to file a

reply. Upon full review of the record in this cause, this court is of the view that the ALJ’s

decision should be affirmed.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                The following steps are addressed in order: (1) Is the claimant
                presently unemployed? (2) Is the claimant's impairment "severe"?
                (3) Does the impairment meet or exceed one of a list of specific
                impairments? (4) Is the claimant unable to perform his or her
                former occupation? (5) Is the claimant unable to perform any other
                work within the economy? An affirmative answer leads either to
                the next step or, on steps 3 and 5, to a finding that the claimant is
                disabled. A negative answer at any point, other than step 3, stops
                the inquiry and leads to a determination that the claimant is not
                disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162


                                                  4
n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that Step 5 was the determinative inquiry.

       In support of remand, Plaintiff first argues that the ALJ failed to properly account for

Plaintiff’s limitations in the RFC. The RFC is the most an individual can do despite her

limitations. 20 C.F.R. § 404.1545. The RFC assessment is an administrative finding, not a

medical opinion. Marner v. Berryhill, No. 1:17-CV-113-WCL, 2018 WL 360332, at *5 (N.D.

Ind. Jan. 11, 2018); Social Security Ruling (SSR) 96-8p, 1996 WL 374184, at *2 (S.S.A.).

Judicial review of the ALJ’s decision rests on whether substantial evidence supports the RFC

finding, which takes all relevant evidence into account, including objective medical evidence,

course of treatment, physicians’ opinions and observations, as well as Plaintiff’s own statements

about her limitations. 20 C.F.R. § 404.1545. When making a decision, the ALJ must build a

logical bridge from the evidence to her conclusion. Haynes v. Barnhart, 416 F.3d 621, 626 (7th

Cir. 2005). In doing so, the ALJ must “connect the dots” between the claimant’s impairments—as

supported by substantial evidence in the record—and the RFC finding. Young v. Barnhart, 362

F.3d 995, 1002-03 (7th Cir. 2004).

       In the present case, the ALJ found that through the date last insured (December 31, 2014),

Plaintiff had the RFC to perform light work, as defined in 20 C.F.R. § 404.1567(b), except that

she was further limited as follows:

       • She required a sit/stand option, with a change of position after 25 minutes as
       needed, while remaining on task;

       • She could do occasional stooping, crouching, balancing, and climbing ramps and
         stairs;

       • She could do no climbing of ladders, ropes, or scaffolds;


                                                  5
       • She could do frequent handling of the bilateral upper extremities;

       • She could do frequent fingering of the left upper extremity; and

       • She could do frequent reaching, pushing, and pulling with the right upper
         extremity.

Tr. 19-20.

       Plaintiff argues that the ALJ’s assessed sit/stand limitation lacks specificity in terms of the

frequency of Plaintiff’s need to alternate between sitting and standing. The parties agree that an

ALJ must specify the frequency with which such a positional change should occur or that the

change is at the claimant’s option. Arnett v. Astrue, 676 F.3d 586, 593 (7th Cir. 2012); see also

SSR 96-9p, 1996 WL 374185, at *7 (S.S.A.).

       In Arnett, the “RFC provide[d] that [the claimant] must be able to alternate between

sitting and standing ‘throughout the workday.’” 676 F.3d at 594. The Arnett Court found that the

RFC “did not specify a particular frequency, and does not require that [the claimant] be able to

choose to sit or stand when she feels it is necessary.” Id. Thus, the issue became one of control

(i.e., who had control over when to initiate a position change). Also, the RFC in Arnett required

alternate standing and sitting. Id. The RFC in this case, by contrast, does not implicate such

restrictions; rather, it implies broad flexibility in changing positions. See Manley v. Barnhart, 154

F. App’x 532, 537 (7th Cir. 2005) (illustrating the subtlety in the difference between “alternate at

will” and “alternate throughout the day”).

       The ALJ in the present case found Plaintiff would require the “option to sit/stand with a

change of position after 25 minutes as needed, while remaining on task” (Tr. 19-20). This

limitation plainly specifies the frequency with which Plaintiff could change positions between



                                                 6
sitting and standing – if needed. Yet in Plaintiff’s view, this language is “hopelessly ambiguous

about who has control of position changes”

       This Court has previously rejected such an argument on similar facts. In Best v. Berryhill.,

the ALJ noted that the vocational expert had testified that an individual who required “a sit/stand

option (twenty minutes minimum)” could perform work. No. 1:17-cv-23-TLS, 2017 WL

6523929, at *3 (N.D. Ind. Dec. 21, 2017). This Court found that the language not only

“specifically indicate[d] that the sit/stand option was to be at-will,” but also attached “a particular

frequency . . . to further clarify what was intended by at-will.” Id. That is, rather than rendering

the ALJ’s decision internally inconsistent, language indicating that the option was both “at will”

and at certain intervals was clearer than language indicating only one or the other.

       In the present case, the RFC contains a sit/stand option with both an “as needed” provision

and the particular time frame/intervals for changing positions (Tr. 19-20). As in Best, this Court

finds herein that the limitation in the RFC regarding the sit/stand option is plainly clear and

sufficient. Remand is not warranted on this issue.

       Plaintiff next argues that the ALJ did not adequately account for all of her severe and

non-severe impairments in the RFC . The only specific limitation Plaintiff challenges, however, is

the finding that Plaintiff could occasionally stoop, crawl, and balance. This finding, Plaintiff

argues, “defies logic” in light of Plaintiff’s diagnoses of morbid obesity, knee osteoarthritis,

lumbar degenerative disk disease with neural canal narrowing, and a hernia. Although Plaintiff

points to various diagnoses in the record, she does not cite any evidence beyond her own lay

intuition that these impairments result in greater limitations than the ALJ found.

       The determinative issue in a disability adjudication is the functional impact of a condition;


                                                  7
a mere diagnosis or examination note does not establish the severity of an impairment. Johnson v.

Colvin, No. 2:13-CV-138-PRC, 2014 WL 4722529, at *4 (N.D. Ind. Sept. 22, 2014) (“The mere

diagnosis of an impairment does not establish that the impairment affects the individual’s ability

to perform basic work activities.”) (citations omitted). In assessing Plaintiff’s RFC, the ALJ

considered her diagnosed impairments and the objective and subjective evidence related to the

impairments.

       With regard to the postural limitations at issue, the ALJ discussed substantial evidence

supporting her findings (Tr. 20-24). Record evidence pre-dating Plaintiff’s alleged disability onset

(i.e., before December 15, 2014) show complaints of joint pain, swelling, decreased range of

motion, and diagnoses of ventral hernia and morbid obesity (Tr. 21). However, as the ALJ noted,

clinical findings on exam reflected intact neurological and musculoskeletal findings, including a

normal gait and station (Tr. 21, 253-54, 257, 259, 268). An October 2010 abdominal CT scan

noted a large ventral hernia and degenerative changes of the spine with no acute abnormality of

osseous structures (Tr. 21, 326-27). A February 2011 cervical spine x-ray noted degenerative

changes, without fracture or malalignment (Tr. 21, 393-94). March 2011 lumbar spine x-rays

noted degenerative changes not further specified or defined, without evidence of fracture,

malalignment, or soft tissue swelling (Tr. 21, 380). Clinical exam findings in February and March

2011 noted observations of flank/right shoulder pain along with lumbar paraspinal/neck muscle

tenderness and variable moderate distress/non-toxic appearance, but other than for some diffuse

tenderness to palpation and positive Tinel’s signs, clinical findings were unremarkable (Tr. 21,

383-92).

       February 2013 records include clinical findings of normal neck range of motion without


                                                 8
stiffness and chronic pain from arthritis with only minimal to very tender response to palpation of

the neck/paraspinal neck muscles (Tr. 22, 297-301). Plaintiff had some midline spinal tenderness

on the left with positive straight leg raising on the left occurring in the context of full upper/lower

muscle strength, normal muscle tone/coordination, and no neurological deficits (Tr. 22, 297-301).

There were no other abdominal, neurological or other musculoskeletal deficits and no related

edema or tenderness (Tr. 22). Lumbar spine x-rays noted vertebral alignment within normal

limits, no significant loss of vertebral height, multiple gallstones, and lumbar disc spaces for mild

diffuse intervertebral disc height loss (Tr. 22, 301).

       Clinical findings for musculoskeletal and neurological functioning were unremarkable for

deficits in August 2013 (Tr. 22, 305-06). An August 2013 abdominal CT scan noted diffuse

lumbar spondylosis with severe neural canal narrowing on the right at L4-L5 and on the left at

L5-S1, but clinical findings on exam noted at most mild distress (Tr. 22, 349, 353-54, 373-76).

In July 2014, Plaintiff had tenderness to palpation of the lumbar spine, but otherwise, clinical

findings noted no acute distress or only mild distress and no musculoskeletal and neurological

deficits (Tr. 22, 362-63). The ALJ concluded that the evidence pre-dating Plaintiff’s alleged

disability onset date did not reasonably support or suggest greater limitations in functioning than

as assigned in the RFC findings (Tr. 23).

       Likewise, evidence post-dating Plaintiff’s date last insured (i.e., after December 31, 2014)

did not support greater limitations. Plaintiff presented to the emergency room in April 2015 with

complaints of back pain without radiation following a report of moving boxes (Tr. 23, 402). As

the ALJ noted, the examination results were essentially unremarkable (Tr. 23, 403). During a new

patient exam in May 2015, Plaintiff complained of left carpal tunnel syndrome and a sore wrist,


                                                  9
but clinical exam showed that Plaintiff’s sensation was intact and she had no neurological deficits

(Tr. 23, 412-15). She also alleged generalized arthritis of the shoulders and knees absent use of

any related medication or evidence of warmth, tenderness, or swelling in any of the body joints

with range of motion only slightly painful (Tr. 23, 412-16). She had no musculoskeletal and

neurological deficits on examination (Tr. 23, 415). A September 2015 EMG/nerve conduction

study supported moderate-to-severe left carpal tunnel syndrome with all other upper extremity

findings normal to within normal limits (Tr. 23-24, 595-98). An October 2015 right knee x-ray

supported moderate degenerative changes of the knee (Tr. 24, 576).

       The ALJ also considered the opinions of the State agency medical consultants who

reviewed Plaintiff’s records (Tr. 24). As the ALJ noted, however, the consultants made no

specific determination on any issue of conditions, symptoms, or functioning for the period prior

to Plaintiff’s date last insured, December 31, 2014 (Tr. 24, 75-80, 82-88).

       In light of this evidence, the ALJ reasonably concluded that Plaintiff could occasionally

stoop, crawl, and balance during the period from her alleged onset date (December 15, 2014)

through her date last insured (December 31, 2014) (Tr. 20). The ALJ’s finding represents a

careful evaluation of the evidence regarding Plaintiff’s impairments. As the ALJ stated, “in the

context of sufficient evidence, intermittent complaints, minimal need for sustained treatment,

relatively quick symptom improvement with conservative treatment and minimal non-sustained

clinical findings of deficit, the overall evidence does not reasonably support total disability, nor

greater functional limitation” than determined in the RFC (Tr. 24). The ALJ limited Plaintiff’s

postural maneuvers, while precluding others (Tr. 24). As the ALJ specifically noted, the RFC

limitations “reasonably accommodate[] the combination of obesity with clinical findings


                                                 10
involving the right knee and lumbar spine along with osteoarthritis,” as well as the diagnosed

hernia, carpal tunnel syndrome, and shoulder pain complaints (Tr. 24).

       This court’s job is not to weigh the evidence but to determine if substantial evidence

supports the ALJ’s decision. In this case, there is clear evidence supporting the ALJ’s decision.

Notably, Plaintiff has not directed the court to any evidence contradicting the ALJ’s findings. In

fact, Plaintiff failed to file a reply, apparently conceding that the evidence, as summarized by the

Commissioner and detailed in the ALJ’s decision, supports the decision. Accordingly, there is no

basis for remand and the ALJ’s decision must be affirmed.

                                            Conclusion

       On the basis of the foregoing, the decision of the ALJ is hereby AFFIRMED.



        Entered: May 15, 2019.


                                                         s/ William C. Lee
                                                         William C. Lee, Judge
                                                         United States District Court




                                                 11
